ALLOWABILITY NOTICE

The following is an examiner’s statement of reasons for allowance: the information disclosure statement filed March 18, 2021 has been fully considered.  After review of this information disclosure statement, the Office maintains the position set forth in the prior Notice of Allowability mailed March 10, 2021 and Non-Final Office action mailed October 7, 2020.  Namely, the prior art does not teach or suggest a rigid polyurethane foam prepared from a thixotropic composition comprising all of the instantly claimed polyols in the instantly claimed amounts.  
Previously cited US 2007/0232712 to Emge et al., specifically Example 3 of the reference, still corresponds to the closest prior art.  In this example, Polyol D (corresponding to the instantly claimed first polyether polyol) is provided in an amount of 18 parts by weight; Polyol A (corresponding to the instantly claimed second polyether polyol) is provided in an amount of 20 parts by weight; and Polyol J (corresponding to the instantly claimed third polyether polyol) is provided in an amount of 56.6 parts by weight (Table 1).  All of these amounts are well outside the instantly claimed amounts for the first, second, and third polyether polyols.  Arrival at the instantly claimed invention from this disclosure would then be achieved only via improper hindsight gleaned from applicant’s own specification.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1768